internal_revenue_service department of the treasury uniform issue list washington dc person to contact telephone number refer reply to op e ep t date nov att n legend individual a parent b subsidiary cc buyer d group e plan x dear this is in response to your request for a private letter ruling dated march correspondence dated july authorized representative income_tax consequences of certain transactions under sec_401 of the internal_revenue_code code representative submitted the following facts and representations in support of the requested rulings the request concerns the federal and supplemented by additional which was submitted by your your authorized on individual a who owned all the shares of the issued and outstanding capital stock of parent b a holding_company entered into a stock purchase agreement with buyer d to dispose_of parent b stock of subsidiary c was owned by parent b the transaction buyer d acquired parent b including parent b’s interest in subsidiary c remaining percent of the stock of subsidiary c from the minority shareholders buyer d also acquired the ninety percent of the as a result of plan x a profit-sharing which includes a cash or deferred arrangment coda as described in sec_401 of the code has been maintained for the benefit of the employees of subsidiary c as well as for the employees of other ay page participating employers qualified under sec_401 and its associated trust is qualified under sec_501 a you represent that plan x is as of the closing date of the transaction group e these employees became eligible to participate in the employees of subsidiary c ceased active_participation in plan x employee benefit plans of buyer d employment with subsidiary c now owned by buyer d will continue to be maintained by another participating employer by virtue of their plan x based on the foregoing facts and representations you have requested rulings to the following effect pursuant to code sec_401 a iii the above-described transaction constituted a disposition by a corporation of such corporation’s interest in a subsidiary with respect to group e as a result of the first requested ruling any lump a member of group e will qualify as an eligible sum distribution from plan x to a former participant thereof who is rollover_distribution within the meaning of code sec_402 and each member of group e who rolls over his or her distribution in accordance with code sec_402 will not be required to include the proceeds representing his or her interest in the plan in his or her income in the year of the transfer sec_401 ii of the code when read together with sec_401 a iii and sec_1 k - d v of the income_tax regulations provides in relevant part that amounts attributable to elective_deferrals may not be distributed from a cash or deferred arrangment before the date of the sale_or_other_disposition by a corporation of such corporation’s interest in a subsidiary within the meaning of sec_409 but only with respect to an employee who continues employment with such subsidiary regarding the first requested ruling the above described transaction consisted of the sale of parent b through a stock purchase agreement between individual a and buyer d was no disposition of subsidiary c by a corporation there accordingly based on the facts presented we have determined that the transaction described above does not constitute a disposition by a corporation of such corporation’s interest in a subsidiary as described in sec_401 a iii page since we have determined that the subject transaction is not one described in sec_401 address your second ruling_request a iii we need not a copy of this ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours frau vltia frances v sloan chief employee_plans technical branch enclosures deleted copy of letter_ruling notice of intention to disclose copy of letter to authorized representative ce
